oO Aa nN DO OO F&F W ND =

mM NM NM NM NM NH NO ND NDB |S | |S SP FP SP FF FF CF FS
on ODO Om FB WOW NY | CO Oo DWN DH fF WO ND | O

Z

_™ FILED ____ RECEIVED
ENTERED ___. SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

JUN - 6 209

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

kk *

 

 

 

JOSEPH ANTONETTI, Case No. 3:17-cv-00605-MMD-CBC

Plaintiff, ORDER
Vv.

FILSON, et al.,

Defendants.

 

 

 

 

1. DISCUSSION

This action is a pro se civil rights complaint filed pursuant to 42 'J.S.C. § 1983 by
a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis.
(ECF No. 1). Based on the financial information provided, the Court finds that Plaintiff is
unable to prepay the full filing fee in this matter.

On October 3, 2018, the Court issued a screening order informing Plaintiff that, if
he did not to file an amended complaint curing the stated deficiencies of the complaint
within 30 days, this action would proceed immediately on the following c.aims: the portion
of Count II alleging an Eighth Amendment claim for deliberate indifference to serious
medical needs against Aranas, Filson, Baker, Byrnes, Sandoval, Gittere, Deal, Tristan,
Foster, Sisco, Williams, Dzurenda, Wickham, and Oxborrow; the portion of Count IV
alleging an Eighth Amendment claim for deliberate indifference to serious medical needs,

based on the pain medication, against Filson, Gittere, Byrne, Sandoval, Dzurenda,

 
oon oa f& Ww N =

mM Mm NYO NH HB NY NP NY ND B S| SF FP FS FPF FP FS ef 2
on~ oon BB WOW DNDN @= CO O DAN DO a FF W ND | SO

 

 

Foster, Deal, Williams, Sisco, Tristan, Wickham, Oxborrow, Aranas, and Carpenter; the
portion of Count IV alleging an Eighth Amendment claim for deliberate indifference to
serious medical needs, based on the cuffs, against Filson, Gittere, Byrne, Sandoval,
Dzurenda, Foster, Deal, Williams, Sisco, Tristan, Wickham, Oxborrow, Aranas,
Carpenter, and Sisco; the portions of Count VI alleging a violation of Plaintiffs First
Amendment right to send mail and Plaintiff's First Amendment right against retaliation
against Hunt, Bryant, Bryan, Healer, Cox, Filson, Byrnes, Gittere, Sandoval, Dzurenda,
Wickham, Foster, and Deal and will proceed against John Does when Plaintiff learns their
identities; the portions of Count VII alleging a Fourteenth Amendment due process claim
and a First Amendment retaliation claim against Dzurenda, Wickham, Foster, Deal,
Williams, Baker, Filson, Byrnes, and Gittere. (ECF No. 5 at 37-38).

In the screening order, the Court specifically stated that, if Plaintiff did not file an
amended complaint within 30 days, the action would proceed on the claims, outlined
above, that it had determined were permitted to proceed. (/d. at 24-38.) Plaintiff
subsequently filed a motion for an extension of time to file the amended complaint, and
the Court granted Plaintiff an extension of time to file an amended complaint curing the
deficiencies outlined in the screening order. (ECF No. 7, 8). The dead:ine for Plaintiff to
file a first amended complaint was May 31, 2019. (ECF No. 8, 13). Plaintiff has not filed
an amended complaint. Therefore, pursuant to the screening order, this action shall
proceed on the claims outlined above.

il. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiff's application to proceed
in forma pauperis (ECF No. 1) is GRANTED. Plaintiff shall not be required to pay an
initial installment of the filing fee. In the event that this action is dismissed, the full filing
fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

it is further ordered that the movant herein is permitted to maintain this action to

conclusion without the necessity of prepayment of any additional fees or costs or the

 
oO On Oo F&F WO ND =|

=
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

giving of security therefor. This order granting leave to proceed in forma pauperis shall
not extend to the issuance and/or service of subpoenas at government expense.

It is further ordered that, pursuant to 28 U.S.C. § 1915(b)(2), the New Mexico
Corrections Department shall pay to the Clerk of the United States District Court, District
of Nevada, 20% of the preceding month’s deposits to Plaintiffs account (Joseph
Antonetti, 84533) in the months that the account exceeds $10.00, unti the full $350.00
filing fee has been paid for this action. The Clerk of the Court shall SEND a copy of this
order to the Finance Division of the Clerk’s Office. The Clerk of the Court shall also SEND
a copy of this order to the attention of the Chief of Inmate Services fo- the Lea County
Correctional Facility in the New Mexico Corrections Department, 6900 West Millen Drive,
Hobbs, New Mexico, 88244. If Plaintiff should be transferred and become under the care
of the Nevada Department of Corrections, the New Mexico Corrections Department
Inmate Account supervisor is directed to send a copy of this order to the attention of the
Chief of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011,
Carson City, NV, 89702, indicating the amount that Plaintiff has paid toward his filing fee,
so that funds may continue to be deducted from Plaintiff's account.

It is further ordered that the Court determines that this case is not being referred
to the Court’s Inmate Early Mediation Program (‘the Program”). in “act, Plaintiff and
Defendants elected to discuss settlement of this case together with two other cases filed
by Plaintiff during the mediation on January 22, 2019 (See 3:16-CV-0396-MMD-WGC,
ECF No. 38) and this case did not settle. Similarly, the Court has referred Plaintiff's civil
rights cases to the Program in the past with little success. Accordingly, the Court finds
that referring this case to the Program would not be a good use of the Court's resources
and the parties’ time.

It is further ordered that the Clerk of the Court shall electronically SERVE a copy
of this order and a copy of Plaintiffs complaint (ECF No. 6) on the Office of the Attorney

 
_

10

11

12
13
14]]
15
16
17
18
19|
20

21

22
23
24
25
26
27
28

oO @o@oOnN Oo nO F&F W ND

 

 

General of the State of Nevada by adding the Attorney General of the State of Nevada to
the docket sheet. This does not indicate acceptance of service.

It is further ordered that service must be perfected within ninety (90) days from the
date of this order pursuant to Fed. R. Civ. P. 4(m).

It is further ordered that, subject to the findings of the screening order (ECF No.
5), within twenty-one (21) days of the date of entry of this order, the Attorney General's
Office shall file a notice advising the Court and Plaintiff of: (a) the names of the defendants
for whom it accepts service; (b) the names of the defendants for whom i: does not accept
service, and (c) the names of the defendants for whom it is filing the last-known-address
information under seal. As to any of the named defendants for whom the Attorney
General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
information. If the last known address of the defendant(s) is a post office box, the Attorney
General's Office shall attempt to obtain and provide the last known physical address(es).

It is further ordered that, if service cannot be accepted for any of the named
defendant(s), Plaintiff shall file a motion identifying the unserved defendant(s), requesting
issuance of a summons, and specifying a full name and address for the defendant(s). For
the defendant(s) as to which the Attorney General has not provided last-known-address
information, Plaintiff shall provide the full name and address for the defendant(s).

it is further ordered that, if the Attorney General accepts service of process for any
named defendant(s), such defendant(s) shall file and serve an answer or other response
to the complaint within sixty (60) days from the date of this order.

It is further ordered that, henceforth, Plaintiff shall serve upon defendant(s) or, if
an appearance has been entered by counsel, upon their attorney(s), a copy of every
pleading, motion or other document submitted for consideration by the Court. Plaintiff
shall include with the original document submitted for filing a certificate stating the date

that a true and correct copy of the document was mailed or electronically filed to the

 
Oo on oOo on fF WO ND =

~M DP NM NM NM NM ND NM NO SBS S| FS 2 @ @ FSF | | |
oN On hk WO NY |= CO O WAN DW ON F&F WO ND | O

 

 

defendants or counsel for the defendants. If counsel has entered a notice of appearance,
Plaintiff shall direct service to the individual attorney named in the notice of appearance,
at the physical or electronic address stated therein. The Court may disregard any
document received by a district judge or magistrate judge which has not been filed with
the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

which fails to include a certificate showing proper service.

DATED: (» / G / LAY

 

 
